Citation Nr: 1711985	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO. 11-19 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a headache disability. 

2. Entitlement to service connection for a headache disability, to include as secondary to service-connected sinusitis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In February 2016, the Board, in pertinent part, denied the Veteran's application to reopen a claim of service connection for a headache disability. In its decision, the Board, in pertinent part, found that a June 2004 rating decision that denied service connection for a headache disability was final, and that new and material evidence regarding a claim of service connection for a headache disability had not been received. The Veteran appealed the February 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court). In a November 2016 Joint Motion for Partial Remand (JMPR), the Court partially vacated the February 2016 Board decision "to the extent that it found no new and material evidence and declined to reopen a previously denied claim for service connection of headaches." 

As discussed in the JMPR and in detail below, the crux of the Veteran's claim is that he experiences a headache disability separate and distinct from his service-connected sinusitis. As procedurally relevant, the Veteran testified before a Veterans Law Judge (VLJ) other than the undersigned VLJ in September 2008 regarding a separate claim of entitlement to an increased disability rating for the service-connected sinusitis. During the hearing, the Veteran described headaches as a symptom of his service-connected sinusitis. In addition, in its March 2010 decision that granted entitlement to a 30 percent disability rating, the Board found that the Veteran's sinusitis was characterized by "headaches, pain, and purulent discharge or crusting." See March 2010 Board Decision p. 2; see also 38 C.F.R. § 4.97, General Rating Formula for Sinusitis. 

If a VLJ conducts a hearing regarding a particular issue, then that VLJ must participate in the final determination of the claim. See 38 U.S.C.A. § 7102(a); 
38 C.F.R. § 20.707; see also Arneson v. Shinseki, 24 Vet. App. 379 (2011). In review of the evidence and contentions of record, the Board finds that the issue discussed during the September 2008 Board hearing is separate and distinct from the current issue on appeal. While both issues relate to, at least in part, the etiology of the Veteran's headaches, the September 2008 Board hearing solely discussed the Veteran's headaches in the context of symptomatology associated with his sinusitis. While the March 2010 Board decision also remanded the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a headache disability, this remand was solely for the purpose of requesting that the RO issue a Statement of the Case. See Manlincon v. West, 12 Vet. App. 238, 240 (1999). The VLJ who presided over the September 2008 Board hearing did not hear or seek testimony regarding whether a headache disability should be separately service-connected or whether new and material evidence had been received since the June 2004 rating decision. 

In addition, to the extent that any potential procedural deficiency exists, the Board finds that the Veteran has waived any objection. The VLJ who presided over the September 2008 Board hearing did not participate in the February 2016 Board decision. If the Veteran had an objection to any potential procedural deficiency regarding the presiding VLJ, his recourse was to appeal to the Court. As the November 2016 JMPR is silent in this respect, the Board finds that the Veteran has waived any objection. See Carter v. Shinseki, 26 Vet App. 534, 541 (2014) ("A joint motion for remand, when drafted properly, identifies . . . clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand. This increases both administrative and judicial efficiency."); see also Cacciola v. Gibson, 27 Vet. App. 45 (2014); Pederson v. McDonald, 27 Vet. App. 276 (2015) (arguments not raised on appeal to the Court are considered to be abandoned). Moreover, the Veteran has not raised this issue before the Board. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) ("absent extraordinary circumstances . . . it is appropriate for the Board ... to address only those procedural arguments specifically raised by the veteran.").

Finally, in June 2016, the Veteran appointed J.B.J., an accredited attorney, as his representative. However, in October 2016, the Veteran appointed The American Legion as his representative. Only one representative will be recognized at one time in the adjudication of a particular claim. 38 C.F.R. § 14.631(e)(1). The receipt of a new power of attorney executed by the Veteran in favor of The American Legion in October 2016 constituted a revocation of the existing power of attorney by J.B.J. See 38 C.F.R. § 14.631(f)(1). The American Legion has been provided an opportunity to submit evidence and argument in support of the appeal. Accordingly, the Board recognizes The American Legion as the Veteran's current representative. 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The issue of entitlement to service connection for a headache disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence received since the last final decision on the issue of service connection for a headache disability is neither cumulative nor redundant, addresses the grounds of the prior final denial of service connection, and raises a reasonably possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a headache disability. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran Claims Assistance Act of 2000, in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The application to reopen a claim of service connection for a headache disability has been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of this issue, further explanation of how VA has fulfilled the duties to notify and assist with respect to this issue is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Generally, a claim which has been denied in a final unappealed decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7105(c), (d)(3); 38 C.F.R. § 20.1103. If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial. 38 C.F.R. § 3.156(a). Materiality has two components: first, that the new evidence pertains to the reason(s) for the prior final denial; and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). The inquiry must also determine whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist. Id. at 118.

When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board considers whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist. Id. at 118. Evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of whether the RO determined that new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo. See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted. Id. at 1384. Any finding entered when new and material evidence has not been submitted "is a legal nullity." Butler v. Brown, 9 Vet. App. 167, 171 (1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (2001).

The Veteran's claim of service connection for a headache disability was previously denied by the RO in June 2004 because it was determined that the Veteran did not demonstrate a chronic headache disability. The Veteran initiated an appeal with submission of a Notice of Disagreement in March 2005, he did not timely perfect the appeal following issuance of the Statement of the Case. Therefore, the June 2004 rating decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Since the last final disallowance of the claim of service connection, evidence that has been associated with the claims file includes post-service private and VA treatment records, statements from the Veteran's private health care providers and his VA co-workers, and lay statements from the Veteran. Of note, a February 2013 private treatment record provides a diagnosis of chronic migraine headaches. "This record does not refer to sinusitis as a cause or contributor to [the Veteran's] chronic migraines, but rather provides this diagnosis in isolation." See November 2016 JMPR p. 2. Therefore, this evidence addresses an unestablished fact that is necessary to substantiate the claim; specifically, the newly-submitted private treatment record suggests that the Veteran may demonstrate a current headache disability separate and distinct from his already service-connected sinusitis disability. 

Regarding the recently-submitted evidence, 38 C.F.R. § 3.156(a) creates a low threshold that "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." Shade, 24 Vet. App. at 117-18. Given this standard, the Board finds that the additional evidence received since the last final disallowance of the claim is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of claim of service connection for a headache disability. 


ORDER

New and material evidence having been received, the appeal to reopen a claim of service connection for a headache disability is granted. 


REMAND

Although the Veteran has submitted favorable evidence in support of his application to reopen service connection for a headache disability, the evidence is not sufficient by itself to establish the presence of a current disability or to establish that any separate and distinct disability should be service-connected. Specifically, while the February 2013 private treatment record does not mention sinusitis as a cause or contributor to the Veteran's chronic migraine headaches, the private physician has previously described the Veteran's headaches as a symptom of his sinusitis. Therefore, further development is warranted. Specifically, a VA examination is needed to assist in determining whether the Veteran demonstrates a current headache disability separate and distinct from his sinusitis, and if so, the nature and etiology of that disability. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After the passage of a reasonable period of time or upon the Veteran's response, schedule the Veteran for the appropriate VA examination(s) to assist in determining the nature and etiology of the claimed headache disability. The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner(s). All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner(s) should provide the following opinions:

a. Has the Veteran demonstrated a current headache disability at any time during the appeal period that is separate and distinct from the service-connected sinusitis disability, or are the Veteran's headaches a manifestation of the service-connected sinusitis?

b. If a separate and distinct disability is found, the VA examiner MUST delineate the headache symptomatology attributable to the separate and distinct disability apart from those headache symptoms attributable to the service-connected sinusitis. This may include, but is not limited to, frequency or severity of headaches or characteristics unique to each disability. 

If the VA examiner is unable to separate out the Veteran's headache symptomatology, the VA examiner MUST explain why he or she is unable to do so despite finding the presence of a separate and distinct disability.

c. If a separate and distinct headache disability is found, the VA examiner MUST also provide the following additional opinions:

i. Is the separate and distinct headache disability etiologically related to any aspect of the Veteran's service?

ii. Is the separate and distinct headache disability caused or aggravated by the service-connected sinusitis?

If the opinion is that the separate and distinct headache disability is aggravated by the service-connected sinusitis, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

The VA examiner has an independent responsibility to review the entire record for pertinent evidence in conjunction with rendering the requested opinions. In addition to any records that are generated as a result of this Remand, the VA examiner's attention is drawn to the following:

*An October 1974 service treatment record reflects that the Veteran reported a headache along with a sore throat and cough. The service clinician diagnosed a head cold. 

*An undated service treatment record (but which indicates that the Veteran was 18 years old) reflects that the Veteran reported a headache along with fever, chills, and chest pains. The service clinician diagnosed a likely viral internal illness. 

*A November 1976 service treatment record reflects that the Veteran reported a frontal headache and left frontal sinus symptoms. The service clinician prescribed a decongestant. 

*A December 1976 service treatment record reflects that the Veteran reported a headache along with nausea and nasal congestion. The service clinician diagnosed sinusitis. 

*The May 1978 service separation examination report reflects normal head and neurological examinations. The service physician documented no disabilities related to headaches. 

*A November 1981 VA treatment record reflects that the Veteran reported a headache along with a fever and an achy feeling. The VA clinician diagnosed flu syndrome. 

*An April 1984 VA treatment record reflects that the Veteran reported a frontal headache. The VA clinician indicated that examination revealed a sore throat and nasal irritation. 

*A February 1985 VA treatment record reflects that the Veteran reported a headache along with fever, chills, malaise, dizziness, anorexia, and nasal congestion. The VA clinician diagnosed acute influenza. 

*A November 1986 VA treatment record reflects that the Veteran reported a headache along with fever and head cold symptoms. 

*August 1987 medical records reflect that the Veteran was a restrained driver involved in a rear-end motor vehicle accident. The records reflect that the Veteran did not lose consciousness as a result of the accident and was ambulatory when paramedics arrived; however, he was treated with a cervical collar and was transported to the VA emergency department for further evaluation. These records do not reflect any notation of headaches. 

*An October 1987 VA treatment record reflects that the Veteran reported a five-day history of severe, persistent bitemporal headaches. The Veteran reported sustaining a concussion and whiplash-type injury during the August 1987 motor vehicle accident. The Veteran also reported a history of sinusitis, but no current symptoms. The VA clinician indicated that posttraumatic encephalopathy should be ruled-out as a diagnosis. 

*In a February 2004 statement, the Veteran sought service connection for both headaches and sinusitis as two separate disabilities. The Veteran indicated that he was treated repeatedly for headaches during service and has continued to experience headaches weekly since service separation. See also March 2005 Statement. 

*A February 2004 private treatment record reflects that the Veteran reported headaches every other day. 

*Upon VA sinus examination in October 2006, the Veteran reported headaches, nasal congestion, and post-nasal drip as beginning during service. Following examination, the VA examiner indicated that headaches were a symptom of the sinusitis. 

*In a July 2007 statement, the Veteran's private physician, R.V., indicated that the Veteran has a history of chronic maxillary sinusitis with near constant symptoms including headaches. R.V. reviewed the Veteran's service and post-service medical records and cataloged the Veteran's treatment for sinusitis. R.V. concluded that the Veteran experienced "six incapacitating episodes per year of headaches, sinus pain and purulent discharge and has been treated multiple times with antibiotic therapy for sinus infections." 

*Upon VA sinus examination in January 2008, the VA examiner indicated that headaches were a symptom of the sinusitis. 

*In an August 2008 statement, P.M., a VA pharmacist, indicated that he consulted with the Veteran regarding previously prescribed medications "in the hopes of alleviating his chronic sinusitis which causes his hoarseness and persistent headaches."

*In a September 2008 statement, R.V., the Veteran's private physician, indicated that the Veteran's sinusitis and headaches began during service and have continued since service. R.V. noted that documentation reflects that the Veteran first presented during service with "mucosa thickening, chronic sinusitis and numerous frontal headaches and nasal congestion." R.V. concluded that in his "strong belief" the Veteran's headaches should be considered service-connected. 

*In a September 2008 statement, S.H., a VA nurse, indicated she observed that the Veteran demonstrated signs and symptoms of extreme hoarseness with accompanying complaints of constant chronic post nasal drip and constant headaches. She concluded that in her professional opinion, the Veteran's symptoms are consistent with constant chronic sinusitis and constant chronic migraines. 

*During the September 2008 Board hearing, the Veteran, when asked to describe the problems associated with his sinus condition, identified post nasal drip, hoarseness, and headaches. Specifically, the Veteran described a frontal headache occurring upon awakening. 

*In a March 2010 decision, the Board found that the Veteran's sinusitis was characterized by headaches, pain, and purulent discharge. See also May 2009 Rating Decision. 

*A February 2013 private treatment record reflects that the Veteran reported chronic migraine headaches. The private physician, R.V., provided a diagnosis of chronic migraine without aura. 

*Upon VA sinus examination in May 2014, the VA examiner indicated that headaches were a symptom of the sinusitis.

*Upon private sinus examination in November 2016, the Veteran's private physician, B.C., indicated that the Veteran's sinusitis was characterized by episodes of sinusitis and history of recurrent sinusitis; B.C. indicated no current symptoms of headaches.

*A December 2016 private treatment record reflects that the Veteran reported chronic migraine headaches since 1974. He reported associated symptoms of photophobia and nausea. The private physician, R.V., provided a diagnosis of chronic migraine headaches without aura. 

*In a February 2017 statement, the Veteran's former representative, J.B.J., indicated that "the medical evidence is clear" in demonstrating that the Veteran's "chronic headaches are a symptom of his service[-]connected sinusitis," and would thus warrant secondary service connection. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

4. Finally, after undertaking any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This 

claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


